DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-8 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  3-8  of copending Application No. 16/757,654. This is a provisional nonstatutory double patenting rejection. Examiner notes copending  Application  No. 16/757,654 was allowed as of August 9, 2022. 
4.	Regarding claims 1 and 7, the copending application includes  a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode , and a nonaqueous electrolyte, the negative electrode including a negative electrode current collector and a negative electrode mixture layer formed on the negative electrode current collector , the negative electrode mixture layer including : a first layer formed on the negative electrode current collector and including a negative electrode active material and a first binding agent , the negative electrode active material , which is in the first layer , including a carbon material A and a Si - containing compound , the first binding agent including polyacrylic acid or a salt thereof ; and a second layer formed on the first layer and including a negative electrode active material and a second binding agent ,the negative electrode active material , which is in the second layer , including a carbon material B , the carbon material B having a tap density higher than a tap density of the carbon material A, wherein a mass of the first layer relative to a mass of the negative electrode mixture layer is 50 mass % or greater and less than 90 mass % , and a mass of the second layer relative to the mass of the negative electrode mixture layer is greater than 10 mass % and 50 mass % or less , a packing density of the second layer is lower than a packing density of the first layer, as shown by copending claim 1. 
Regarding claim 2, the copending application includes  the carbon material B has a BET specific surface area higher than a BET specific surface area of the carbon material A, as shown by copending claim 3. 
Regarding claim 3, the copending application includes wherein a BET specific surface area of the carbon material A is within a range of 0.9 m2/ g to 4.5 m² / g , and a BET specific surface area of the carbon material B is within a range of 4.0 m² / g to 8.0 m2 / g, as shown by copending claim 4. 
Regarding claim 4, the copending application includes  wherein the tap density of the carbon material A is within a range of 0.85 g / cm3 to 1.00 g / cm3, as shown by 
copending claim 5.
Regarding claim 5 , the copending application includes wherein the tap density of the carbon material B is within a range of 1.00 g / cm3 to 1.25 g / cm3, as shown by
 copending claim 6. 
Regarding claim 6, the copending application includes wherein a packing density of the negative electrode mixture layer is greater than or equal to 1.65 g / cm3, as shown by copending claim 7. 
Regarding claim 8, the copending application  includes wherein the nonaqueous solvent includes fluoroethylene carbonate present in an amount of greater than or equal to 15 mass %, as shown by copending claim 8. 
Claims 1-8 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  4 of copending Application No. 16/498,189.  This is a provisional nonstatutory double patenting rejection. 
Regarding claims 1 and 6 , the copending application includes a negative electrode for a nonaqueous electrolyte secondary battery comprising a current collector and a mixture layer disposed on the current collector, the mixture layer includes a carbon material and a Si-containing compound as active materials, wherein the mixture layer comprises: a first layer which is disposed on the current collector and includes the  carbon material, the Si-containing compound, and a first binder comprising a polyacrylic acid or a salt thereof, and a second layer which is disposed on the first layer and includes the carbon material and a second binder, and the mass of the first layer is not less than 50 mass% and less than 90 mass% of the mass of the mixture layer, and the mass of the second layer is more than 10 mass% and not more than 50 mass% of the mass of the mixture layer, as shown by copending claim 1.  Examiner notes the carbon material in the first layer reads on the claimed carbon material A, and   the carbon material in the second layer reads on the claimed carbon material B. 
The copending application does not include  the packing density of the second layer is lower than a packing density of the first layer. The copending application does not include  a packing density of the negative electrode mixture layer is greater than or equal to 1.65 g / cm3. However, the packing density is a ratio of the solid volume to the total volume. The packing density is the ratio of the solid materials in the first and second layers to the total material volume in the first and second layers. The packing density depends on the  specific materials used, amount, mass and thickness of the materials and of the first and second layers. Thus, the teaching of  packing density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and varying the specific materials used, amounts, mass and thickness of the materials and of  the first and second layers  is optimization involving only routine skill in the art. 
In an effort to optimize the roles of the first and second layers and the negative electrode mixture layer, it would have been obvious to one having ordinary skill in the art to have  a packing density of the second layer be lower than a packing density of the first layer, and to have  a packing density of the negative electrode mixture layer be greater than or equal to 1.65 g / cm3. It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and therefore prima facie obvious.
Regarding claims 2 and 3, the copending application does not include  the carbon material B  (carbon material in the second layer)  has a BET specific surface area higher than a BET specific surface area of the carbon material A  (carbon  material  in the first layer). The copending application does not include wherein a BET specific surface area of the carbon material A  (carbon  material  in the first layer)  is within a range of 0.9 m2/ g to 4.5 m² / g , and a BET specific surface area of the carbon material B (carbon material in the second layer)  is within a range of 4.0 m² / g to 8.0 m2 / g. However, BET specific surface area, is the surface area of a material that is calculated utilizing a gas adsorption method. The BET specific surface area depends on the specific material used,  amounts, mass, size and thickness of the material. Thus, the teachings of  BET specific surface area  is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and varying the specific materials used, amounts, mass, size and  thickness of the material is optimization involving only routine skill in the art. 
In an effort to optimize the roles of the  carbon materials used in the  respective first and second layers, it would have been obvious to one having ordinary skill in the art to have the BET specific surface area of  carbon material B  (carbon material in the second layer) be higher than a BET specific surface area of the carbon material A  (carbon  material  in the first layer), and to arrive at the claimed range of the BET specific surface area of the carbon material A  (carbon  material  in the first layer)  is within a range of 0.9 m2/ g to 4.5 m² / g , and a BET specific surface area of the carbon material B (carbon material in the second layer)  is within a range of 4.0 m² / g to 8.0 m2 / g. It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05). Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and therefore prima facie obvious.
Regarding claim 4, the copending application includes wherein  the carbon material contained in the first layer (carbon material A) has a  tap density of 0.85 g / cm3 to 1.00 g / cm3, as shown by copending claim 1. 
Regarding claim 5, the copending application  includes wherein the carbon material contained in the second  layer (carbon material B)  has a tap density of 1.00 g / cm3 to 1.25 g / cm3 , as shown by claim 1. 
Regrading claim 7, the copending application includes a nonaqueous electrolyte secondary battery comprising, the negative electrode for nonaqueous electrolyte secondary battery described in claim 1, a positive electrode, and a nonaqueous electrolyte, as shown by claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Jinno et al. (JP 2010165471, using EPO English Machine Translation for citations ), in view of Fuse et al. (JP 2010251126, using EPO English Machine Translation for citations ). 
Regarding claims 1 and 4-7, Jinno discloses a  secondary battery including  a positive electrode, an anode, and nonaqueous electrolyte. (Claim 7) The negative electrode is composed of a current collector, a  first layer formed of an active material layer which is formed on a current collector, the first layer includes silicon, a carbon material (carbon material A) , and a binder (first binding agent) [0047] and a second layer composed of a conductive carbon material (carbon material B)  and a binder (second binding agent) is formed on the first layer ([0007];[0010]). 
Jinno does not disclose a mass of the first layer relative to a mass of the negative electrode mixture layer is 50 mass % or greater and less than 90 mass % , and a mass of the second layer relative to the mass of the negative electrode mixture layer is greater than 10 mass % and 50 mass % or less.  However, Jinno does disclose the thickness of the first  layer 18 μ m [0047], by setting the thickness of the first layer within such a range, a high charge / discharge capacity can be obtained [0013]. The thickness of the second layer  is 7 μ m [0050], when the thickness of the second layer is  too low a sufficient current collecting effect by the second layer may not be obtained. Further, if the thickness of the second layer is too high, the distance between the positive electrode and the negative electrode increases, so that the internal resistance of the battery increases and the charge-discharge cycle characteristics deteriorate [0013]. Thus, the teaching of  thickness  (i.e. an amount of each mixture layer) is recognized as a result effective variable (i.e. variable that achieves a recognized result ) and changing the amounts (mass percentages )  is optimization involving only routine skill in the art. 
It would have been obvious to one having ordinary skill in the art to have a mass of the first layer relative to a mass of the negative electrode mixture layer is 50 mass % or greater and less than 90 mass % , and a mass of the second layer relative to the mass of the negative electrode mixture layer is greater than 10 mass % and 50 mass % or less. It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05). 
Jinno does not disclose the  first binding agent includes polyacrylic acid. However, Jinno discloses polyimide as a binder in the first layer [0047] and further teaches the binder in the second layer includes polyacrylic acid  [0027] and thus, recognizes that polyacrylic acid is a known binder resin in negative electrode mixture layers for nonaqueous electrolyte secondary batteries in the prior art. Therefore, because polyacrylic acid and polyimide are art-recognized equivalents as binder resins in negative electrode mixture layers at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyacrylic acid for polyimide in the first layer. See MPEP §2144.06. Additionally, the substitution of polyacrylic acid binder for the polyimide binder in the first layer would achieve the predictable result of providing adhesion as a binder resin to the first electrode mixture layer. 
It would have been obvious to one having ordinary skill in the art  to substitute polyacrylic acid binder for the polyimide binder in the first layer as the substitution would achieve the predictable result of providing adhesion as a binder resin to the first electrode mixture layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v.Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP §2143, B.).
Jinno does not disclose the carbon material B having a tap density higher than a tap density of the carbon material A.  Jinno does not disclose  the carbon material A has a  tap density of 0.85 g / cm3 to 1.00 g / cm3. Jinno does not disclose the carbon material B has a tap density of 1.00 g / cm3 to 1.25 g / cm3 .  Fuse discloses  a  nonaqueous electrolyte secondary battery  including a negative electrode (Fuse:[0022]).  The negative electrode comprises  a  slurry including a  negative electrode active material, conductive material  and a binder  applied into  a current collector (Fuse:[0084]). Fuse further discloses tap density of the composite carbon material is usually 0.5 g / cm3  or more and 1.1 g / cm3 or less (Fuse:[0053]),  and in an example discloses a carbon material with a tap density of g / cm3 (Fuse: [0142],Table 1).Fuse further discloses  when the tap density is too low  drying is difficult when forming a negative electrode plate using a negative electrode material containing a composite carbon material, when the tap density is too high  kneading becomes difficult when forming a negative electrode plate, and it is difficult to obtain favorable battery characteristics (Fuse:[0053]).  
Examiner notes tap density of the composite carbon material  within a range of   0.5 g / cm3  or more and 1.1 g / cm3 or less , is overlapping with the claimed range  the tap density of the carbon material B is within  a range  of 1.00 g / cm3 to 1.25 g / cm3 . The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.
In an effort to optimize  the roles of carbon material A and B of , it would have been obvious to one having ordinary skill in the art to have  the tap density of  the carbon material B  be  higher than a tap density of the carbon material A, wherein  the carbon material A has a  tap density of 0.85 g / cm3, and the carbon material B has a tap density of 1.00 g / cm3 to 1.25 g / cm3 , in order to provide a battery with excellent battery characteristics, and easy forming of the electrode.  (Claims 4 and 5)
Jinno does not disclose  a packing density of the second layer is lower than a packing density of the first layer.  Jinno does not disclose  a packing density of the negative electrode mixture layer is greater than or equal to 1.65 g / cm3 .  However, the packing density is a ratio of the solid volume to the total volume. The packing density is the ratio of the solid materials in the first and second layers to the total material volume in the first and second layers. The packing density depends on the  specific materials used, amount, mass and thickness of the materials and of the first and second layers. Thus, the teaching of  packing density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and varying the specific materials used, amounts, mass and thickness of the materials and of  the first and second layers  is optimization involving only routine skill in the art. 
In an effort to optimize the roles of the first and second layers and the negative electrode mixture layer, it would have been obvious to one having ordinary skill in the art to have  a packing density of the second layer be lower than a packing density of the first layer, and to have  a packing density of the negative electrode mixture layer be greater than or equal to 1.65 g / cm3. It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05). Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and therefore prima facie obvious. (Claims 1 and 6)
Regarding claims 2 and 3, modified Jinno discloses al of the limitations as set forth above in claim 1. Modified Jinno does not disclose the carbon material B  (carbon material in the second layer)  has a BET specific surface area higher than a BET specific surface area of the carbon material A  (carbon  material  in the first layer). Modified Jinno does not disclose wherein a BET specific surface area of the carbon material A  is within a range of 0.9 m2/ g to 4.5 m² / g , and a BET specific surface area of the carbon material B  is within a range of 4.0 m² / g to 8.0 m2 / g. 
Fuse discloses the BET specific surface area of the carbon material is 4.0 m 2/g or more and  8.0 m2/ g or less.  If the  BET specific surface area is  too low the  reaction area when used as a negative electrode material is particularly reduced, and a long time to fully charge is required, which may make it difficult to obtain favorable battery characteristics. When  BET specific surface area  is too high the reactivity with an electrolytic solution is increased and gas generation is increased, which may make it difficult to obtain a preferable battery (Fuse:[0038]). 
Examiner notes  the BET specific surface area of the carbon material within a range of  4.0 m 2 / g or more and  8.0 m 2 / g or less, is overlapping with the claimed ranged of  a BET specific surface area  of the carbon material A  is of 0.9 m2/ g to 4.5 m² / g , and a BET specific surface area of the carbon material B is  of 4.0 m² / g to 8.0 m2 / g.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.
In an effort to optimize  the roles of the  carbon material A and  B , it would have been obvious to one having ordinary skill in the art to have the BET specific surface area of  carbon material B  be higher than the  BET specific surface  area of the carbon material A , wherein the BET specific surface area of the carbon material A  is within a range of 0.9 m2/ g to 4.5 m² / g , and a BET specific surface area of the carbon material B  is within a range of 4.0 m² /g to 8.0 m2/g , in order to obtain a battery with excellent charge and discharge characteristics and  to reduce gas generation inside the battery. (Claims  2 and 3)
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over  Jinno et al. (JP 2010165471, using EPO English Machine Translation for citations ), in view of Fuse et al. (JP 2010251126, using EPO English Machine Translation for citations ), as applied to claim 7 above, and further in view of Odani et al. (US 20110183218).
Regarding claim 8 , modified Jinno discloses all of the limitations as set forth above in claim 7. Modified Jinno does not disclose the nonaqueous solvent includes fluoroethylene carbonate present in an amount of greater than or equal to 15 mass %. Odani discloses  a nonaqueous secondary battery (Odani:[0002]), the nonaqueous electrolyte comprises FEC (fluoroethylene carbonate)  ( Odani:[0209];Tables 1-3). Odani further discloses  in examples 1-25 -1-48  of table 2, FEC is present in a amount of  10-50 volume percent in the nonaqueous electrolyte (Odani;[0209]; Table 2). Odani further teaches that batteries that comprise  FEC in the nonaqueous electrolyte have a long operating time of the current shut-off valve, high capacity retention at low temperature and high temperature (Odani:[0210]). Examiner notes FEC present in an amount of 10-50 volume percent in the nonaqueous electrolyte is overlapping with the claimed range of greater than or equal to 15 mass% .  The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.
It would have been obvious to one of ordinary skill in the art  to include FEC in an amount of greater than or equal to 15 mass %  in the nonaqueous electrolytic solution of modified Jinno , in order to improve the battery properties. (Claim 8)
Response to Arguments
Applicant’s arguments,  filed August 3, 2022,  have been fully considered and are persuasive. Due to applicant’s submission of the certified  English translation of Japanese Application No. 2017-252477 filed on December 27, 2017,  the foreign priority claim is perfected, therefore the 35 U.S.C. 102(a)(1)  rejection over Ishikawa et al. has been withdrawn. 
Applicant  further notes that Ishikawa et al. names three common inventors as the instant application. Applicants assertion is persuasive, the 35 U.S.C. 102(a)(1) the rejection over Ishikawa et al. has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722      

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722